Citation Nr: 1426379	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1985, with service in the Army National Guard from February 1984 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left knee disorder due to an injury while on inactive duty for training.  The Board finds that additional development is necessary prior to the adjudication of the claim.  Though the Veteran underwent a VA examination in March 2009 with a subsequent opinion dated in September 2009, it is still uncertain whether the Veteran's left knee disorder is due to his in-service injury.  

Service treatment records indicate the Veteran was struck by a car on his left side in June 1986.  At that time, the diagnosis was internal derangement of the left knee according to a Line of Duty determination.  In a May 1992 private evaluation, the Veteran reported that he had an injury in 1981 to his left knee when he ran to pick up a hammer and "did something" to his knee.  In 1986, while in the military, he was "run over by a car."  He complained of pain in the lateral aspect of the left knee that particularly bothers him at night.  The examiner recommended an arthroscopy.  In a May 1992 letter, the private physician noted that the Veteran's present knee trouble could be related to his 1986 injury. 

The Veteran underwent a VA examination  in March 2009, during which the Veteran reported he underwent arthroscopic surgery on his left knee in 1996.  No nexus opinion was given.  A VA opinion dated in September 2009 indicated that the reviewer could not resolve the issue without resort to mere speculation as the Veteran has had three injuries to his left knee including the 1986 in-service injury, a 1981 pre-service injury, and 1991 injury.  The Board notes that there is no evidence of an additional 1991 injury. 

In this case, the Board finds a new VA opinion is necessary to determine whether the Veteran's current left knee disorder is related to his 1986 in-service injury.  Additionally, as there are no treatment records concerning the Veteran's 1996 left knee surgery, any outstanding treatment records for the Veteran's left knee since his 1986 injury should also be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records that have not yet been associated with the claims file, to specifically include any treatment or surgical reports dated in 1996 for the Veteran's left knee.  All records requests and responses received should be documented in the claims file.

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed knee disorder.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.  All necessary testing should be conducted, the results of which should be detailed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left knee disability was either caused OR permanently aggravated by the Veteran's service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he or she is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



